Name: Commission Regulation (EC) No 1877/2003 of 24 October 2003 opening an invitation to tender for the refund on export of wholly milled and parboiled long-grain B rice to certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R1877Commission Regulation (EC) No 1877/2003 of 24 October 2003 opening an invitation to tender for the refund on export of wholly milled and parboiled long-grain B rice to certain third countries Official Journal L 275 , 25/10/2003 P. 0020 - 0022Commission Regulation (EC) No 1877/2003of 24 October 2003opening an invitation to tender for the refund on export of wholly milled and parboiled long-grain B rice to certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 13(3) thereof,Whereas:(1) Examination of the balance sheet shows that exportable amounts of rice are currently held by producers. This situation could affect the normal development of producer prices during the marketing year 2003/04.(2) In order to remedy this situation, it is appropriate to grant export refunds in respect of zones which may be supplied by the Community. The particular circumstances of the rice market makes it necessary to limit the refunds, and therefore to apply Article 13 of Regulation (EC) No 3072/95 enabling the amount of the export refund to be fixed by tendering procedure.(3) It should be stated that the provisions of Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice(3), as last amended by Regulation (EC) No 1948/2002(4), apply to this invitation to tender.(4) With a view to sound market management, the tender should be limited to certain zones listed in the Annex to Commission Regulation (EEC) No 2145/92/94(5), as amended by Regulation (EC) No 3304/94(6), while some destinations should be excluded.(5) Under Article 14 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(7), as last amended by Regulation (EC) No 816/2003(8), the amounts quoted in tenders submitted in response to invitations to tender organised under an instrument forming part of the common agricultural policy must be expressed in euro. Article 5(1) of that Regulation provides that in such cases the operative event for the agricultural exchange rate is the final day for the submission of tenders. Paragraphs 3 and 4 of that Article specify the operative events applicable to advances and securities.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the refund on export of wholly milled and parboiled long-grain B rice falling within CN code 1006 30 67, referred to in Article 13 of Regulation (EC) No 3072/95, for zones I to VI (except for Hungary, Romania and Turkey) and for zone VIII (except for the Cooperative Republic of Guyana, Madagascar, the Republic of Suriname, the Netherlands Antilles, Aruba and the Turks and Caicos Islands), as specified in the Annex to Regulation (EEC) No 2145/92.2. The invitation to tender shall be open until 17 June 2004. During that period regular invitations to tender shall be issued and the date for submission of tenders shall be set down in the notice of invitation to tender.3. The invitation to tender shall take place in accordance with Regulation (EEC) No 584/75 and with the following provisions.Article 2A tender shall be admissible only if it covers a quantity for export of at least 50 tonnes but not more than 3000 tonnes.Article 3The security referred to in Article 3 of Regulation (EEC) No 584/75 shall be EUR 30 per tonne.Article 41. Notwithstanding Article 23(1) of Commission Regulation (EC) No 1291/2000(9), export licences issued under this invitation to tender shall, for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted.2. The licences shall be valid from their date of issue, within the meaning of paragraph 1, until the end of the fourth month following.Article 5Tenders submitted must reach the Commission through the Member States not later than one-and-a-half hours after expiry of the time limit for the submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex.If no tenders are submitted, the Member States shall inform the Commission accordingly within the same time limit as that given in the above subparagraph.Article 6The time set for submitting tenders shall be Belgian time.Article 71. On the basis of the tenders submitted, the Commission shall decide in accordance with the procedure referred to in Article 22 of Regulation (EC) No 3072/95:- either to fix a maximum export refund, taking account of the criteria laid down in Article 13 of Regulation (EC) No 3072/95,- or not to take any action on the tenders.2. Where a maximum export refund is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum export refund level.Article 8The time limit for submission of tenders for the first regular invitation to tender shall expire on 6 November 2003 at 10 a.m.The final date for submission of tenders is hereby fixed at 17 June 2004.Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 61, 7.3.1975, p. 25.(4) OJ L 299, 1.11.2002, p. 18.(5) OJ L 214, 30.7.1992, p. 20.(6) OJ L 341, 30.12.1994, p. 48.(7) OJ L 349, 24.12.1998, p. 36.(8) OJ L 116, 13.5.2003, p. 12.(9) OJ L 152, 24.6.2000, p. 1.ANNEX>PIC FILE= "L_2003275EN.002202.TIF">